DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 21-23, 28, 34, 35-38, and 40-43 are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by Wyland et al. (US 2017/0005465). 
As to claim 21, Wyland discloses a LIDAR measurement device (FIGS. 1A, 1B: TOF subsystem 160, 160”), comprising: 
a first illumination source (FIG. 1B, reference number 162b”, Laser#1); 
a second illumination source (FIG. 1B, reference number 162a”, Laser#2); and 
a multiple channel, Gallium Nitride (GaN) based illumination driver integrated circuit (IC) configured to selectively electrically couple the first illumination source to an electrical power source in response to a first pulse trigger signal and configured to selectively electrically couple the second illumination source to the electrical power source in response to a second pulse trigger signal (FIG. 1B, reference numbers 118”, 121"; Figs.2A-D: reference number 221; paragraphs [0028], [0036], [0044], [0046], [0048], [0051], [0060], [0094]). 
As to claim 22, Wyland further discloses: 
a first driver module configured to selectively electrically couple the first illumination source to the electrical power source (FIG. 1B: 163b1" + 163a"; FIG. 2A, reference number 210 (erroneously described in paragraph [0048] as laser driver 201);  paragraphs [0028], [0035], [0046], [0048]); and 
a second driver module configured to selectively electrically couple the first illumination source to the electrical power source (FIG. 1B: 163b2" + 164a"; FIG. 2B, reference number 220; paragraph [0049]). 
As to claim 23, Wyland further discloses a power regulation module electrically coupled to the first and second driver modules, wherein the power regulation module is adapted to supply regulated electrical power to the first and second driver modules when the first pulse trigger signal or the second pulse trigger signal is in a first state (paragraphs [0045]-[0048]). 
As to claim 28, Wyland further discloses the power regulation module comprising: 
a logic circuit configured to receive the first pulse trigger signal and the second pulse trigger signal and to generate an input signal in the first state based on any of the first pulse trigger signal and the second pulse trigger signal being in the first state paragraph [0038], logic levels imply a logic circuit; paragraph [0045] discloses shifting of logic level voltages to higher voltages more suitable for driving); and 
a regulator module configured to receive the input signal and supply regulated electrical power to the first and second driver modules when the input signal is in the first state (paragraphs [0041], [0048], [0082], [0087]). 
As to claim 34, Wyland further discloses that the first illumination source is adapted to emit a first measurement pulse of illumination light at a first time based on the first pulse trigger signal, and the second illumination source is adapted to emit a second measurement pulse of illumination light at a second time different from the first time based on the second pulse trigger signal (paragraph [0060]: " ... the PCB 161 of FIG. 1A (for example) can have two or more such combinations mounted thereon and thus the circuitry of one or more of FIGS. 2B-2D and the method of FIG. 3A can be many times repeated on the PCB ... "; paragraph [0094]: "(b) a plurality of emitter drivers connected to corresponding ones of the light emitters and respectively configured to output corresponding pulses of current for driving the light emitters and thus causing the light emitters to output their respective bursts of photonic pulses; .,."; paragraph [0028]: "A different one of the laser light emitters on the HMD may provide its output train of optical pulses in the next frame and so on ... "). 
As to claim 35, Wyland further discloses: 
a first photodetector configured to detect a first return pulse of light and to generate a first output signal indicative of the detected first return pulse, wherein the detected first return pulse includes an amount of light reflected from a first location in a surrounding environment illuminated by the first measurement pulse of illumination light (FIG. 6, photodetector; paragraph [0094]); 
a first return pulse receiver integrated circuit (IC) configured to determine a time of flight of the first measurement pulse from the LIDAR measurement device to the first location in the surrounding environment and back to the LIDAR measurement device based on the first output signal, wherein the first return pulse receiver IC is configured to generate the first pulse trigger signal and to communicate the first pulse trigger signal to the multiple channel, GaN based illumination driver IC (paragraphs [0001], [0002], [0016], [0017],  [0022], [0040], [0094]); 
a second photodetector configured to detect a second return pulse of light and to generate a second output signal indicative of the detected second return pulse, wherein the detected second return pulse includes an amount of light reflected from a second location in the surrounding environment illuminated by the second measurement pulse of illumination light (FIG. 6, “photodetectors”; paragraph [0075]); and 
a second return pulse receiver integrated circuit (IC) configured to determine a time of flight of the second measurement pulse from the LIDAR measurement device to the second location in the surrounding environment and back to the LIDAR measurement device based on the second output signal, wherein the second return pulse receiver IC in adapted to generate the second pulse trigger signal and to communicate the second pulse trigger signal to the multiple channel, GaN based illumination driver IC (paragraphs [0001], [0002], [0016], [0017],  [0022], [0040], [0094]). 
As to claim 36, Wyland discloses a multiple channel, Gallium Nitride (GaN) based LIDAR illumination driver integrated circuit (IC) (FIGS. 1B, 2A-D; paragraphs[0044], [0051 ]; [0060], [0094]) comprising: 
a first driver module configured to selectively electrically couple a first LIDAR illumination source to an electrical power source in response to a first pulse trigger signal (FIG. 1B: 163b1" + 163a"; FIG. 2A, reference number 210 (erroneously described in paragraph [0048] as laser driver 201);paragraphs [0028], [0035], [0046], [0048]); and 
a second driver module configured to selectively electrically couple a second LIDAR illumination source to the electrical power source in response to a second pulse trigger signal (FIG. 1B: 163b2" + 164a"; FIG. 2B, reference number 220; paragraph [0049]). 
As to claim 37, Wyland further discloses: 
a power regulation module electrically coupled to the first and second driver modules, wherein the power regulation module is adapted to supply regulated electrical power to the first and second driver modules when the first pulse trigger signal or the second pulse trigger signal is in the first state (paragraphs [0045]-[0048]). 
As to claim 38, Wyland further discloses that: 
the first LIDAR illumination source is adapted to emit a first measurement pulse of illumination light at a first time based on the first pulse trigger signal; and 
the second LIDAR illumination source is adapted to emit a second measurement pulse of illumination light at a second time different from the first time based on the second pulse trigger signal (paragraph [0060]: " ... the PCB 161 of FIG. 1A (for example) can have two or more such combinations mounted thereon and thus the circuitry of one or more of FIGS. 2B-2D and the method of FIG. 3A can be many times repeated on the PCB ... "; paragraph [0094]: "(b) a plurality of emitter drivers connected to corresponding ones of the light emitters and respectively configured to output corresponding pulses of current for driving the light emitters and thus causing the light emitters to output their respective bursts of photonic pulses; .,."; paragraph [0028]: "A different one of the laser light emitters on the HMD may provide its output train of optical pulses in the next frame and so on ..."). 
As to claim 40, Wyland discloses a method (paragraph [0060]) for operating a LIDAR-based measurement device (paragraph [0088]), comprising: 
controlling a first illumination source to emit a first measurement pulse of illumination light at a first time, wherein controlling the first illumination source includes (i) providing a first pulse trigger signal to a multiple channel, Gallium Nitride (GaN) based illumination driver integrated circuit (IC), and (ii) selectively electrically coupling, via the GaN based illumination driver IC, the first illumination source to an electrical power source in response to the first pulse trigger signal (FIGS. 1B, 2A-2D, Laser#1, Laser#2; paragraphs [0028], [0036], [0044], [0046], [0048], [0049], [0051], [0060], [0094]); and 
controlling a second illumination source to emit a second measurement pulse of illumination light at a second time, wherein controlling the second illumination source includes (i) providing a second pulse trigger signal to the GaN based illumination driver IC, and (ii) selectively electrically coupling, via the GaN based illumination driver IC, the second illumination source to the electrical power source in response to the second pulse trigger signal (FIGS. 1B, 2A-2D, Laswe#1, Laser#2; paragraphs [0028], [0036], [0044], [0046], [0048], [0049], [0051], [0060], [0094]). 
As to claim 41, Wyland further discloses: detecting, with a first photodetector, a first return pulse of light including an amount of light reflected from a first location in a surrounding environment illuminated by the first measurement pulse of illumination light; generating, with the first photodetector, a first output signal indicative of the detected first return pulse; and determining a time of flight of the first measurement pulse from the LIDAR-based measurement device to the first location in the surrounding environment and back to the LIDAR-based measurement device based on the first output signal (FIG. 6, “photodetectors”; paragraphs [0001], [0002], [0016], [0017],  [0022], [0040], [0075] [0094]). 
As to claim 42, Wyland further discloses: detecting, with a second photodetector, a second return pulse of light including an amount of light reflected from a second location in the surrounding environment illuminated by the second measurement pulse of illumination light; generating, with the second photodetector, a second output signal indicative of the detected second return pulse; and determining a time of flight of the second measurement pulse from the LIDAR-based measurement device to the second location in the surrounding environment and back to the LIDAR-based measurement device based on the second output signal (FIG. 6, “photodetectors”; paragraphs [0001], [0002], [0016], [0017],  [0022], [0040], [0075] [0094]). 
As to claim 43, Wyland discloses a method comprising: 
providing a printed circuit board (implicit in Wyland’s disclosure of a PCB; also, see FIG. 1B; paragraph [0095])
mounting first and second illumination sources to the printed circuit board (FIG. 1B; paragraphs [0044], [0051], [0095]]; 
mounting a multiple channel, Gallium Nitride (GaN) based illumination driver integrated circuit (IC) to the printed circuit board (paragraph [0095]; and 
coupling the GaN based illumination driver IC to the first and second illumination sources and an electrical power source (paragraphs [0028], [0036], [0044], [0046], [0048], [0051], [0060], [0094], [0095]), 
wherein upon operation the illumination driver IC is configured to selectively electrically couple the first illumination source to the electrical power source in response to a first pulse trigger signal and configured to selectively electrically couple the second illumination source to the electrical power source in response to a second pulse trigger signal (paragraphs [0028], [0035], [0046], [0048], [0049]). 

Allowable Subject Matter
Claims 24-27, 29-33, and 39 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The references made herein are done so for the convenience of the applicant.  They are in no way intended to be limiting. The prior art should be considered in its entirety. 
Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on 6/15/2022 prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL L MURPHY whose telephone number is (571)270-3194. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL L MURPHY/Primary Examiner, Art Unit 3645